UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):December 1, 2011 TIME WARNER CABLE INC. (Exact name of registrant as specified in its charter) Delaware 001-33335 84-1496755 (State or Other Jurisdiction of (Commission File Number) (IRS Employer Incorporation) Identification No.) 60 Columbus Circle, New York, New York 10023 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (212) 364-8200 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation ofthe registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On December 1, 2011, Time Warner Entertainment Company, L.P. (“TWE”), a subsidiary of Time Warner Cable Inc. (the “Company”), renewed its employment agreement with Carl U.J. Rossetti, Executive Vice President of the Company and President of Time Warner Cable Ventures, which extends the term of Mr. Rossetti’s employment through December 31, 2014 on the same terms as the employment agreement between TWE and Mr. Rossetti dated June 1, 2000, as amended (the “Rossetti Employment Agreement”).Pursuant to the terms of the Rossetti Employment Agreement, the failure by either TWE or Mr. Rossetti to extend the term of the Rossetti Employment Agreement on the same terms and conditions for an additional year would have triggered the payment of severance benefits to Mr. Rossetti. On December 2, 2011, TWE renewed its employment agreement with Marc Lawrence-Apfelbaum, Executive Vice President, General Counsel and Secretary of the Company, which extends the term of Mr. Lawrence-Apfelbaum’s employment through December 31, 2014 on the same terms as the employment agreement between TWE and Mr. Lawrence-Apfelbaum dated June 1, 2000, as amended (the “Lawrence-Apfelbaum Employment Agreement”).Pursuant to the terms of the Lawrence-Apfelbaum Employment Agreement, the failure by either TWE or Mr. Lawrence-Apfelbaum to extend the term of the Lawrence-Apfelbaum Employment Agreement on the same terms and conditions for an additional year would have triggered the payment of severance benefits to Mr. Lawrence-Apfelbaum. On December 6, 2011, TWE renewed its employment agreement with Michael LaJoie, Executive Vice President and Chief Technology Officer of the Company, which extends the term of Mr. LaJoies’s employment through December 31, 2014 on the same terms as the employment agreement between TWE and Mr.LaJoie dated June1, 2000, as amended. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TIME WARNER CABLE INC. By: /s/Irene M. Esteves Name: Irene M. Esteves Title: Executive Vice President and Chief Financial Officer Date:December 7, 2011
